NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CINDY RENEE MCCLOUD,               )
DOC #369883,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-5110
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 1, 2019.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Robin H. Stevenson, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.